Case 7:21-cv-03532-CS Documenti1-1 Filed 04/21/21 Page 1of5

EXHIBIT A
Case 7:21-cv-03532-CS Document 1-1 Filed 04/21/21 Page 2 of 5

 

 

(FILED: ROCKLAND COUNTY CLERK 03/11/2021 06:03 AM INDEX NO. 031249/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/11/2021

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
cece rece cece eneecnenececeeseceseeeerereeresenceecascnneemsescceeses x

+ : " Index No.:
ABRAHAM POLATSER, on behalf of his minor child.
YIP.
SUMMONS
Plainwll.
Date Index No. Purchased:
Ve,
NAHONAL RECOVERY AGENCY
Defendants,
wna ceeneneseceeneencecnencereerceerscnsecsecenececeseeneseseneeasee

To the above-named Defendant:

National Recover Agency
2491 Paxton Street, Harrisburg. PA 17111

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of vour answer, or. if the complaint is not served with the summons, to serve a notice of
appearance. on the Plaintiff's attomey within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this
Summons is nol personaliy delivered to vou within the State of New York); and in case of
vour failure to appear or answer. judgment will be taken against you by default for the relief
demanded in the complaint.

The basis of venue is the Plainulfs residence in Rockland County. Plaintiff's address which is
Spring Valley. NY.

Dated this 8th day of March, 2021.

's! Daniel Zemel

Daniel Zemel, Esq.

Steven Benedict. Esq.
Zemel Law LLC

680 Central Ave. Suite 105
Cedarhurst. New York 11516
I: (862) 227-3106

EF: (973) 282-8603
dzidvemellawlle.com
steven zemellawlle.om
Allorneys for Plaintilf

Sotice: The nature of this action is violation of the Fair Debt Collections Practices.

1 of 4
Case 7:21-cv-03532-CS Document 1-1 Filed 04/21/21 Page 3 of 5

 

(FILED: ROCKLAND COUNTY CLERK 03/11/2021 06:03 AM INDEX NO. 031249/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/11/2021

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND

Index No.:
necucceceenecscececcccccecscaceescoreceseeesaceesueceenecssncenseece= X
ABRAHAM POLATSER. on behall of his minor child.
YP. COMPLAINT
Plaintiff.
Vi. Date Index No. Purchased:
NATIONAL RECOVERY AGENCY.
Defendant.
gpupdecoecc occ eeseeweeemecengecereecanseecoeaa-naeeneennenaneandiing x

Plaintiff. ABRAHAM POLATSER, on behalf of his minor child, Y. P.. (hereinafter
“Plainuif®”) alleges:

PRELIMINARY STATEMENT

l. This is an action for damages arising from violations of the Fair Debt Collections Practices

Act. 15 U.S.C. 81692 ef seg. (hereinafter “FDCPA”).

JURISDICTION AND VENUE

 

2 his Court has jurisdiction over this action pursuant to NY CPLR $301.

3. Venue is proper in the Supreme Court of the State of New York, Rockland County
pursuant to NY CPLR §503(c) because Plaintiff resides in this county and the cause of action

arose in this county.

PARTIES
4. Plaintiff is a natural person, a minor, who at all relevant times has resided in Spring Valley.

New York.

2 of 4
Case 7:21-cv-03532-CS Document 1-1 Filed 04/21/21 Page 4 of 5

 

 

(FILED: ROCKLAND COUNTY CLERK 03/11/2021 06:03 AM Se eee
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/11/2021
5. Abraham Polatsek is the father and guardian of Y.P.
6. Detendant, Nationa! Recovery Agency ("NRA") is a business entity that regularly

condticts business in New York with its principal place of business 2491 Paxton Street. farrisburg,

PA V7EIE. NRA is debt collector as defined by the FDCPA.

 

7, NRA is allempling to collect an alleged debt from Plaintiff.
8. Ihe alleged debt in question arose from medical expenses.
9, Yo this end. NRA sent Plainuil a letter on May 8, 2020.

10. The letter was specifically addressed to YP,

11. Atall relevant mes, Y.P. was @ minor and was not obligated to make payment on the
alleged debt

12, Within NRA‘s collection letter, NRA made it clear to Y.P. that he was in fact obligated to
make payment on the debt.

13. NRA‘s collection communications were false and deceptive and violate the FDCPA.

 

14. Plaintit¥ repeats the allegations contained in the above paragraphs and incorporates them
as if specifically set forth at length herein.
18. In attempt to collect a personal debt. NRA made false and deceptive representations to
Plaintiff concerning his obligation to make payment in violation of 13 U.S.C. $8 1692¢, 1692e(2),
and 1692810).

WHEREFORE. PLAINTIFF PRAYS that this court grant Plaintiff a judgment against

NRA for statutory and actual damages, along with costs, interest. and attorneys [ees

3 of 4
Case 7:21-cv-03532-CS Document 1-1 Filed 04/21/21 Page 5 of5

(FILED: ROCKLAND COUNTY CLERK 03/11/2021 06:03 AM

‘TRIAL DEMAND

NYSCEF DOC. NO. 1

16. Plaintiff demands a

Dated: March 8, 2071

 

 

RECEIVED NYSCEF:

a jury trial on all issues so triable.

Respectfully Submitted,

5 Dantel Zemel

Daniel Zemel, I:sq.

Steven Benedict. Esq.

Zemel Law LLC

680 Central Ave. Suite 105
Cedarhurst, New York | 1516
T: (862) 227-3106

F: (973) 282-8603
dzazeme}lawlle.com
sleverha zemellawlle.am

4 of 4

INDEX NO. 031249/2021

03/11/2021
